Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: line 2 recites the term “lightweight”.  The term “lightweight” is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what weight range would be considered “lightweight” and what range would not.
Claim 1: lines 13-14 recites “in order to give rise to a nearly isotropic material”. It is unclear if a “nearly isotropic material” is required based on the claim phrasing. Thus, the phrase “to give rise” renders the claim indefinite. Furthermore, it is unclear how close to isotropic the material must be to be considered “nearly isotropic”.
Claim 1: line 14, claim 8: line 3 recite the limitation “preferably”.  It is unclear if the limitations that follow the term “preferably” are required if they are optional.  Applicant should amend the claim to remove the term preferably.
Claim 2 and 8 recite “only partially cured”. As written it is unclear if Applicant intends to claim a final or intermediate product.  The “only partially cured” is an intermediate product (see [0056] which states “so as to be completely cured during a subsequent step”), while claim 8 recites “the interface element being bonded directly to the radially outer later surface of the composite body” which is a final product ([0056]). Applicant should clarify on the record if the intermediate or final product is intended. The claims should then be amended accordingly.
Claim 2: lines 22-23 recites the limitation “the outer lateral surface…developing in length along a first axis of symmetry”.  It is unclear what the term “developing” is intended to mean.  For example, does the limitation merely mean that the surface extends in a length along the first axis or does it mean that the surface changes somehow along the length?
Claim 3: line 26-27 recite “e.g. knurled or lettered, such as to create a surface texture that increases its surface area”.  It is unclear if knurled or lettered is required or not. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant should also avoid using pronouns such as “its” to avoid confusion.
Claim 5: lines 15-16 recite “any one of the above having a cross section defining within the groove undercuts in a radial direction”.  As written, it is unclear if all the above options must include the limitation or not. 
Claim 8 recites “according to a preferred direction chosen according to the needs so as to obtain the maximum mechanical property along a chosen preferred direction”. The metes and bounds of the claim are unclear as written. For example, it is unclear what a preferred direction would be. It is further unclear what the needs are. Still further, it is unclear what mechanical property is being recited.  The claim should be rewritten such that  the metes and bounds of the claim are clear.  For example, the limitation should be removed from the claim.
Claim 10 recites “being optionally added”. It is unclear if the limitations following “optionally” are required or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaake U.S. 2016/0121927.
Re clm 1, Schaake discloses a hub bearing module ([0024]) for a lightweight suspension upright or knuckle of a vehicle, the hub bearing module comprising: a wheel bearing ([0024]), and a bearing connection interface (Fig. 1a) for connecting the wheel bearing to the suspension upright or knuckle, the bearing connection interface being arranged coaxial with the rolling bearing and including a first sleeve element (110, Fig. 1a-1c); wherein the bearing connection interface further comprises a second sleeve element (120) arranged radially outside the first sleeve element and comprising an annular body having a radially outer lateral surface and a radially inner lateral surface and made of a composite material ([0007]) including reinforcing fibers dispersed in a polymer matrix ([0009]), and wherein the individual reinforcing fibers form groups of fibers aligned with respect to each other, and the groups are uniformly dispersed randomly in the polymer matrix, in order to give rise to a nearly isotropic material, the composite material being preferably selected from the group consisting of BMC (Bulk Molding Compound), LFT (Long Fiber Thermoplastic) and DLFT (Direct Long Fiber Thermoplastic) (LFT; [0009]); and the radially inner lateral surface being mechanically coupled to the first sleeve element ([0026]) and the radially outer lateral surface being configured to mechanically and chemically couple with the suspension upright or knuckle (outer surface is at least capable of mechanically and chemically coupling; [0031]).
Re clm 2, Schaake further discloses the composite annular body has been overmolded upon an outer lateral surface of the first sleeve element ([0026]), the outer lateral surface of the first sleeve element being cylindrical (Fig. 1c), developing in length along a first axis of symmetry (A) thereof and being treated to increase adhesion to the composite annular body (via roughened surface texture; [0026]).
The limitation “the composite annular body is only partially cured” is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 3, Schaake further discloses the outer lateral surface of the first sleeve element has been mechanically or chemically worked ([0026]; roughened), e.g. knurled or lettered, such as to create a surface texture that increases its surface area.
Re clm 4¸ Schaake further discloses wherein the outer lateral surface of the first sleeve element is further provided with locking means (profile of outer surface of 110 including 112, Fig. 1b) embedded in the composite annular body (shown in Fig. 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki JP 2015-055307 in view of Schaake U.S. 2016/0121927.
Re clm 1, Otsuki discloses a hub bearing module (Fig. 6) for a lightweight suspension upright or knuckle of a vehicle, the hub bearing module comprising: a wheel bearing (37), and a bearing connection interface for connecting the wheel bearing to the suspension upright or knuckle, the bearing connection interface being arranged coaxial with the rolling bearing and including a first sleeve element (40); wherein the bearing connection interface further comprises a second sleeve element (16) arranged radially outside the first sleeve element and comprising an annular body having a radially outer lateral surface and a radially inner lateral surface and made of a composite material ([0042]) including reinforcing fibers dispersed in a polymer matrix ([0036]); and the radially inner lateral surface being mechanically coupled to the first sleeve element ([0045]) and the radially outer lateral surface being configured to mechanically and chemically couple with the suspension upright or knuckle (at least capable of mechanically and chemically coupling with the knuckle).
	Otsuki does not disclose the individual reinforcing fibers form groups of fibers aligned with respect to each other, and the groups are uniformly dispersed randomly in the polymer matrix, in order to give rise to a nearly isotropic material, the composite material being preferably selected from the group consisting of BMC (Bulk Molding Compound), LFT (Long Fiber Thermoplastic) and DLFT (Direct Long Fiber Thermoplastic).
	Schaake teaches a wheel element comprising the individual reinforcing fibers form groups of fibers aligned with respect to each other, and the groups are uniformly dispersed randomly in the polymer matrix, in order to give rise to a nearly isotropic material, the composite material being preferably selected from the group consisting of BMC (Bulk Molding Compound), LFT (Long Fiber Thermoplastic) and DLFT (Direct Long Fiber Thermoplastic) (LFT; [0009]) for the purpose of enabling accurately formed geometry of the composite body in a straightforward manufacturing process while having excellent mechanical properties ([0008]).
	 It would have been obvious to one of ordinary skill in the art to substitute the composite body of Otsuki with that of Schaake and provide the individual reinforcing fibers form groups of fibers aligned with respect to each other, and the groups are uniformly dispersed randomly in the polymer matrix, in order to give rise to a nearly isotropic material, the composite material being preferably selected from the group consisting of BMC (Bulk Molding Compound), LFT (Long Fiber Thermoplastic) and DLFT (Direct Long Fiber Thermoplastic) for the purpose of enabling accurately formed geometry of the composite body in a straightforward manufacturing process while having excellent mechanical properties.
	The examiner notes that the limitations “the individual reinforcing fibers form groups of fibers aligned with respect to each other, and the groups are uniformly dispersed randomly in the polymer matrix, in order to give rise to a nearly isotropic material” are provided based on the material being Long Fiber Thermoplastic.
Re clm 2, Schaake further discloses the composite annular body has been overmolded upon an outer lateral surface of the first sleeve element ([0026]), the outer lateral surface of the first sleeve element being cylindrical (Fig. 1c), developing in length along a first axis of symmetry (A) thereof and being treated to increase adhesion to the composite annular body (via roughened surface texture; [0026]).
The limitation “the composite annular body is only partially cured” is a product by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 3, Schaake further discloses the outer lateral surface of the first sleeve element has been mechanically or chemically worked ([0026]; roughened), e.g. knurled or lettered, such as to create a surface texture that increases its surface area.
Re clm 4¸ Schaake further discloses wherein the outer lateral surface of the first sleeve element is further provided with locking means (profile of outer surface of 110 including 112, Fig. 1b) embedded in the composite annular body (shown in Fig. 1a).
Re clm 7, Otsuki further discloses the first sleeve element is made of bearing grade steel ([0007]), the wheel bearing including an outer ring (40) and an inner ring (5s) arranged coaxially to each other, the outer ring consisting of the first sleeve element.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki JP 2015-055307 in view of Schaake U.S. 2016/0121927 as applied to claim 4 above, and further in view of Ichikawa U.S. 9,273,772.
Otsuki in view of Schaake discloses all the claimed subject matter as described above.
Re clm 5, Otsuki in view of Schaake does not disclose the locking means are selected from the group consisting in: at least two annular grooves having a circular shape provided axially spaced apart on the outer lateral surface of the first sleeve element; at least two annular grooves having a sinusoidal shape provided on the outer lateral surface of the first sleeve element at an axial distance there between such that they intersect to each other; at least one annular groove provided on the outer lateral surface of the first sleeve element, the annular groove having a circular shape with non-constant cross section, an axial width of the annular groove progressively and alternately widening and narrowing along a tangential development of the annular groove; at least one non-circular, non-annular groove provided on the outer lateral surface of the first sleeve element according to an helicoid path; any one of the above having a cross section defining within the groove undercuts in a radial direction; at least two annular grooves having a circular shape and provided axially spaced apart on the outer lateral surface of the first sleeve element, each adjacent to a respective opposite end of the first sleeve element, each groove being delimited in an axial direction by one first flank defined by an inclined surface sloping radially outward toward the axial end immediately adjacent thereto and by one second flank, arranged opposite the first and delimited by a flat surface extending radially outwards and arranged substantially perpendicular to the first axis of symmetry.
Ichikawa teaches a locking means for a bearing comprising at least one annular groove  (15b, Fig. 11B) provided on the outer lateral surface of the first sleeve element, the annular groove having a circular shape with non-constant cross section, an axial width of the annular groove progressively and alternately widening and narrowing along a tangential development of the annular groove for the purpose of preventing the occurrence of creep (col. 2: lines 38-40) as well as to lock the elements both radially and axially.
It would have been obvious to one of ordinary skill in the art to substitute the locking means of Schaake with that of Ichikawa and provide at least one annular groove provided on the outer lateral surface of the first sleeve element, the annular groove having a circular shape with non-constant cross section, an axial width of the annular groove progressively and alternately widening and narrowing along a tangential development of the annular groove for the purpose of preventing the occurrence of creep as well as to lock the elements both radially and axially.
Re clm 6, Otsuki does not disclose the at least one groove has a radial depth comprised between 0.2 and 5 mm and preferably comprised between 1 and 2 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Otsuki and provide the at least one groove has a radial depth comprised between 0.2 and 5 mm and preferably comprised between 1 and 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). For example, if the groove is not deep enough, the composite material  that flows into the groove to provide the locking/anchoring effect will be too short to provide adequate strength, while if the groove is too deep, the groove may effect the strength of the steel raceway.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656